                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00096-GCM
KEESHA SYKES,

              Plaintiffs,

   v.                                                           ORDER

ANDREW M. SAUL,

              Defendants.


        This action being submitted to the Court for entry of a Consent Order agreed to by the

parties; and it appearing that the parties have agreed that the Commissioner of Social Security

should pay the sum of $3,500.00, in full and final settlement of all claims arising under the

EqualAccess to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).

        It is therefore ORDERED that the Commissioner of Social Security pay to Plaintiff the

sum of $3,500.00 in attorney fees, in full satisfaction of any and all claims arising under EAJA,

28 U.S.C. § 2412(d), and upon the payment of such sum this case is dismissed with prejudice.

If the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made

by check payable to Plaintiff’s counsel, Charlotte Hall, and mailed to her office at P.O. Box

58129, Raleigh, North Carolina 27658, in accordance with Plaintiff’s assignment to her attorney

of her right to payment of attorney’s fees under the EAJA. If the payment is subject to offset,

then any remaining fee will be made payable to Plaintiff and mailed to Plaintiff’s counsel’s

office address.
SO ORDERED.


              Signed: May 18, 2021
